[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-11776             DECEMBER 12, 2011
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK

                                D.C. Docket No. 4:09-cv-02381-LSC



CARRI CARROLL,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                                versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (December 12, 2011)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Carri Carroll appeals the district court’s order denying her motion to remand

based on new evidence and affirming the denial of disability insurance benefits.

She contends that remand is necessary to allow the Social Security

Administration’s (SSA) Appeals Council to consider evidence of a later decision

finding Carroll disabled. Carroll further asserts that the Administrative Law Judge

(ALJ) failed to state adequate reasons for finding that neither she nor her physician

Dr. Farrukh Jamil were credible and that the ALJ’s credibility determination was

not supported by substantial evidence. Last, Carroll claims that the hypothetical

questions posed to the vocational expert (VE) at her hearing were improper and

led to an erroneous finding that she could perform medium work. After thorough

review, we affirm.

                                         I.

      On November 16, 2006, Carroll submitted an application for disability

insurance benefits. She alleged that beginning August 9, 2002, she was disabled

due to multiple psychological and physical afflictions. Her claim was initially

denied on March 13, 2007. Carroll then requested and was granted a hearing

before an ALJ, which took place on April 24, 2009. Carroll testified, and records




                                         2
of her past psychological evaluations were introduced into evidence.1 Ultimately,

the ALJ denied benefits and specifically stated that the finding of no disability

covered the period from Carroll’s alleged onset date of August 9, 2002, through

the date she was last insured, December 31, 2007.2 After the Appeals Council

denied review, Carroll filed a complaint for judicial review in federal district

court.

         While her case was pending in district court, Carroll filed a motion to

remand to the Appeals Council pursuant to sentence six of 42 U.S.C. § 405(g),

stating that new, material evidence warranted reconsideration of the denial of

benefits. Carroll attached a copy of an SSA decision dated January 12, 2010, in

which the SSA found Carroll disabled beginning June 22, 2009. The district court

denied the motion to remand and affirmed the denial of benefits.

                                                II.

         Carroll first challenges the district court’s denial of her motion to remand


         1
         These include the records of Dr. A. Bartow Ray, Jr., a clinical psychologist who saw
Carroll in November 2005; Jack Bentley, Jr., a psychologist who examined Carroll in February
2007; Dr. Robert Estock, who submitted an opinion on Carroll in March 2007; and Dr. Farrukh
Jamil, who treated Carroll beginning in January 2008.
         2
         The district court’s order slightly misstated the relevant time period for which benefits
were denied. That order characterized the original eligibility determination as extending until
June 15, 2009 (the date the administrative law judge entered his order denying benefits). The
administrative record, however, clearly reflects that eligibility was determined only up to the date
last insured, December 31, 2007.

                                                 3
pursuant to 42 U.S.C. § 405(g). She contends that remand is necessary to resolve

an alleged discrepancy between the denial she now appeals and a new judgment by

the SSA that entitles her to benefits. The latter judgment declared Carroll eligible

for benefits beginning June 22, 2009, while the former denial covered the period

from August 9, 2002 until December 31, 2007. We review de novo whether

remand is necessary based on new evidence. Vega v. Comm’r of Soc. Sec., 265

F.3d 1214, 1218 (11th Cir. 2001).

      The sixth sentence of § 405(g) states:

      The court . . . may at any time order additional evidence to be taken
      before the Commissioner of Social Security, but only upon a showing
      that there is new evidence which is material and that there is good
      cause for the failure to incorporate such evidence into the record in a
      prior proceeding . . . .

42 U.S.C. § 405(g) (emphasis added). Evidence is irrelevant and immaterial when

it relates to a time period after the eligibility determination at issue. See Wilson v.

Apfel, 179 F.3d 1276, 1278–79 (11th Cir. 1999) (per curiam) (explaining that a

medical opinion given one year after the denial of benefits “may be relevant to

whether a deterioration in [the claimant’s] condition subsequently entitled her to

benefits” but is not probative to the issue of eligibility during the time period for

which benefits were denied).

      The judgment entitling Carroll to benefits starting June 22, 2009 is new

                                           4
evidence that was unavailable at the prior proceeding. Furthermore, there is good

cause for not having this evidence at the prior proceeding, as the favorable

judgment had not yet been rendered when the first claim for disability benefits was

being considered. However, based on the time between decisions, and based on

Carroll’s failure to produce any additional evidence apart from the favorable

decision itself, that judgment alone is not material to the instant case. There is no

inconsistency between the eligibility determinations; the subsequent decision

merely shows that Carroll’s health deteriorated within the nearly year-and-a-half

period between the eligibility decisions.

      Carroll also challenges the district court’s denial by asserting that it is a

deviation from agency procedures outlined in the SSA’s Hearings, Appeals, and

Litigation Law Manual (HALLEX). Carroll’s reliance on HALLEX to support her

claim for remand is misplaced. We have held that the sixth sentence of § 405(g)

“provides the sole means for a district court to remand to the Commissioner to

consider new evidence presented for the first time in the district court.” Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1267 (11th Cir. 2007) (emphasis

added). HALLEX is an agency handbook for the SSA not mentioned in § 405(g),

so it cannot serve as the basis to remand Carroll’s case. Moreover, we have held

that an agency’s violation of its own governing rules must result in prejudice

                                            5
before we will remand to the agency for compliance. See Hall v. Schweiker, 660

F.2d 116, 119 (5th Cir. Unit A Sept. 1981) (per curiam).3 As discussed above, the

new judgment granting benefits for a completely different time period was

immaterial to the prior judgment. The agency’s failure to consider the subsequent

favorable decision thus resulted in no prejudice.

                                               III.

       Carroll next challenges the ALJ’s finding that both she and Dr. Jamil, her

treating physician at the time of the hearing, were not credible. We address each

individually.

       Generally, the opinions of examining or treating physicians are given more

weight than nonexamining or nontreating physicians unless “good cause” is

shown. See 20 C.F.R. § 404.1527(d)(1), (2); Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). Good cause exists to discredit a physician’s testimony

when a physician’s opinion is conclusory, contrary to or unsupported by the record

evidence, or inconsistent with the physician’s own medical records. Lewis, 125

F.3d at 1440. The ALJ may “reject the opinion of any physician when the

evidence supports a contrary conclusion.” Sryock v. Heckler, 764 F.2d 834, 835


       3
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to the
close of business on September 30, 1981.

                                                6
(11th Cir. 1985) (per curiam) (citation and quotation marks omitted). Where an

ALJ articulates specific reasons for declining to accord the opinion of a treating or

examining physician controlling weight and those reasons are supported by

substantial evidence, there is no reversible error. Moore v. Barnhart, 405 F.3d

1208, 1212 (11th Cir. 2005) (per curiam).

       The ALJ provided many reasons to discredit Dr. Jamil’s testimony. First,

Dr. Jamil does not appear to have been Carroll’s treating physician until January

17, 20084—after the last date insured. Dr. Jamil’s opinion finding Carroll

permanently disabled was issued on June 6, 2008, and did not show any treatment

or conclusion of disability during the eligibility period at issue here. Dr. Jamil’s

medical records do not reflect that he conducted any psychological tests during his

treatment of Carroll, much less any that could retrospectively establish her

disability. Moreover, Dr. Jamil’s own medical records reflect that Carroll’s global

assessment of function (GAF) was 56, 60, and 58 for her first three visits, each of

which indicate only moderate psychological symptoms. Based on the record,

substantial evidence supports the ALJ’s decision to accord little weight to Dr.

Jamil’s conclusion that Carroll is permanently disabled. Because the ALJ touched



       4
       Although Dr. Jamil wrote on his questionnaire that he first saw Carroll on October 23,
2007, medical records do not reflect any visit or treatment until January 17, 2008.

                                               7
on each of these reasons, we find that he properly stated the justification for

rejecting Dr. Jamil’s opinion.

      When a claimant attempts to establish disability through her own testimony

concerning pain or other subjective symptoms, the claimant must satisfy two parts

of a three-part “pain standard,” which requires (1) evidence of an underlying

medical condition and (2) either (A) objective medical evidence that confirms the

severity of the alleged pain stemming from that condition or (B) that the

objectively determined medical condition can reasonably be expected to cause the

alleged pain. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per

curiam). “After considering a claimant’s complaints of pain, the ALJ may reject

them as not creditable, and that determination will be reviewed for substantial

evidence.” Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992) (per curiam)

(citation omitted). The ALJ must explicitly and adequately articulate his reasons if

he discredits critical subjective testimony. Id. “A clearly articulated credibility

finding with substantial supporting evidence in the record will not be disturbed by

a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per

curiam) (citation omitted).

      Here, substantial evidence supports the ALJ’s finding that Carroll’s

testimony was not credible to the extent it exceeded the residual functional

                                          8
capacity assessment (RFC). Carroll’s testimony that she hallucinated, heard

things, felt extreme anger, and entertained suicidal and homicidal thoughts

exceeded (and was more severe than) the documentary evidence. At least two of

Carroll’s doctors noted that during treatment Carroll denied ever having

hallucinations or suicidal thoughts. Moreover, her testimony is inconsistent with

evidence from the evaluating psychologists, who found that she exhibited only

moderate psychological symptoms. Based on the documentary evidence in the

record, substantial evidence supports the ALJ’s conclusion to discredit Carroll’s

testimony. We also find that the ALJ sufficiently articulated these reasons

underlying his finding.

                                         IV.

      Carroll next argues that substantial evidence does not support the finding

that she can perform medium work because the VE based his determination on an

improper hypothetical question.

      The Social Security Regulations outline a five-step process used to

determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). If at any

step a disability determination or decision can be made, the inquiry need not

proceed further. Id. Under the first step, the ALJ must determine whether the

claimant is currently engaged in substantial gainful activity. Id.

                                          9
§ 404.1520(a)(4)(i). At step two, the ALJ must determine whether the claimant

has a severe impairment or combination of impairments. Id. § 404.1520(a)(4)(ii).

Third, the ALJ must determine whether the claimant’s impairment meets or equals

the criteria contained in one of the Listings of Impairments. Id.

§ 404.1520(a)(4)(iii). Fourth, if the claimant cannot meet the criteria, the

claimant’s RFC is assessed, and the ALJ must determine if she has an impairment

that prevents her from performing her past relevant work. Id.

§ 404.1520(a)(4)(iv). Fifth, once a claimant establishes that she cannot perform

her past relevant work due to some severe impairment, the ALJ must determine

whether significant numbers of jobs exist in the national economy that the

claimant can perform. Id. § 404.1520(a)(4)(v). In this appeal, we are concerned

only with this final step.

      One manner of determining the step-five inquiry is for the ALJ to ask a VE

a series of hypothetical questions “to establish whether someone with the

limitations that the ALJ has previously determined that the claimant has will be

able to secure employment in the national economy.” Phillips v. Barnhart, 357

F.3d 1232, 1240 (11th Cir. 2004). We will affirm if the ALJ’s finding that other

work exists is supported by substantial evidence. Chester v. Bowen, 792 F.2d 129,

131 (11th Cir. 1986) (per curiam). For a VE’s answer to a hypothetical question to

                                         10
constitute substantial evidence, the question must encompass all of the claimant’s

mental and physical impairments. Phillips, 357 F.3d at 1240 n.7. However, the

ALJ is not required to include findings in the hypothetical that the ALJ has found

to be unsupported. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th

Cir. 2004) (per curiam).

      To begin, the VE was asked hypothetical questions that incorporated the

mental and emotional RFC determinations that were supported by record evidence.

The ALJ properly excluded from the hypothetical questions Carroll’s subjective

symptoms that exceeded the RFC determination. See id. After reviewing all of

the hypothetical questions, we find that the ALJ properly posed hypothetical

questions that were supported by record evidence. The evidence as a whole,

including that elicited from the VE, supports the ALJ’s finding that Carroll could

perform a range of medium work that was present in the economy in significant

numbers.

      In conclusion, we find that remand is not necessary in light of the recent

decision that Carroll is entitled to benefits. The ALJ properly weighed the

testimony of both Carroll and Dr. Jamil. Finally, the hypothetical questions posed

to the VE were proper, as they included the symptoms from the RFC

determinations.

                                        11
AFFIRMED.




            12